                             Case 20-10940-LSS              Doc 127        Filed 05/12/20        Page 1 of 11


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE

             ---------------------------------------------------------------
                                                                       x
                                                                       :
             In re                                                     : Chapter 11
                                                                       :
             ALPHA ENTERTAINMENT LLC,                                  : Case No. 20-10940 (LSS)
                                                                       :
                               Debtor.   1                             :
                                                                       :
             ---------------------------------------------------------------
                                                                       x

                      NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
                              FOR HEARING ON MAY 13, 2020 AT 10:00 A.M. (ET)

                           **AS NO MATTERS ARE GOING FORWARD, THIS HEARING
                          HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT**

             ADJOURNED MATTERS

                 1.    Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to
                       Honor and Refund Certain Customer Obligations; and (II) Banks to Honor and Process
                       Check and Electronic Transfer Requests Related Thereto [D.I. 5; 4/13/20]

                       Related Pleadings:

                                 a)     Notice of Hearing [D.I. 38; 4/16/20]

                       Objection Deadline:                May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                          Committee to May 11, 2020 at 10:00 a.m. (ET)]

                       Objections/Informal Responses:

                                 b)     Informal Response from the Committee

                       Status:          By agreement of the parties, this matter is adjourned to May 27, 2020 at
                                        11:00 a.m. (ET). The Debtor will confer with the Committee regarding
                                        objection and reply deadlines.

                 2.    Motion for Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105, 362, 363, 364 and
                       507, (A) Authorizing Post-Petition Financing, (B) Authorizing Use of Cash Collateral,
                       (C) Scheduling a Final Hearing, and (D) Granting Related Relief [D.I. 7; 4/13/20]


             1
               The last four digits of the Debtor’s federal tax identification number, is 7778. The Debtor’s mailing address is
             1266 East Main St., Stamford, CT 06902.
             2
                 Amended items appear in bold.

26498620.1
                        Case 20-10940-LSS        Doc 127      Filed 05/12/20   Page 2 of 11


                  Related Pleadings:

                            a)   Interim Order [D.I. 51; 4/21/20]

                            b)   Notice of Entry of Interim Order and Final Hearing Thereon [D.I. 54;
                                 4/21/20]

                            c)   Notice of Filing of Proposed Final DIP Order [D.I. 78; 4/29/20]

                  Objection Deadline:          May 6, 2020 at 4:00 p.m. (ET) [Extended for 1266 Main
                                               Street Stamford, LLC to May 8, 2020 at 12:00 p.m. (ET),
                                               and for the Committee to May 11, 2020 at 10:00 a.m. (ET)]

                  Objections/Informal Responses:

                            d)   Informal Response from the Committee

                            e)   Informal Response from 1266 Main Street Stamford, LLC

                            f)   Informal Response from JP Morgan Chase

                  Status:        By agreement of the parties, this matter is adjourned to May 27, 2020 at
                                 11:00 a.m. (ET). The Debtor will confer with the Committee regarding
                                 objection and reply deadlines.

             3.   Debtor’s Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
                  Connection with the Sale of Substantially All of the Debtor’s Assets; (II) Scheduling an
                  Auction for and Hearing to Approve the Sale; (III) Approving Notice of Respective Date,
                  Time and Place for Auction and for Hearing on Approval of Sale; (IV) Approving
                  Procedures for the Assumption and Assignment of Certain Executory Contracts and
                  Unexpired Leases; (V) Approving Form and Manner of Notice Thereof; and
                  (VI) Granting Related Relief; and (B) an Order Authorizing and Approving (I) the Sale
                  Free and Clear of Liens, Claims, Rights, Encumbrances, and Other Interests; and (II) the
                  Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and
                  (III) Related Relief [D.I. 55; 4/21/20]

                  Related Pleadings:           None.

                  Objection Deadline:          May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                               Committee to May 11, 2020 at 10:00 a.m. (ET)]

                  Objections/Informal Responses:

                            a)   Informal Response from the Office of the United States Trustee

                            b)   Informal Response from the Committee



                                                          2
26498620.1
                         Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 3 of 11


                   Status:        By agreement of the parties, this matter is adjourned to May 27, 2020 at
                                  11:00 a.m. (ET). The Debtor will confer with the Committee regarding
                                  objection and reply deadlines.

             UNCONTESTED MATTERS WITH CNO/COC

              4.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to Pay
                   Certain Prepetition Taxes and Fees and Related Obligations and (II) Banks to Honor and
                   Process Check and Electronic Transfer Requests Related Thereto [D.I. 3; 4/13/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 36; 4/15/20]

                             b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                  [D.I. 39; 4/16/20]

                             c)   Certificate of No Objection [D.I. 105; 5/11/20]

                             d)   Final Order Authorizing (I) the Debtor to Pay Certain Prepetition Taxes
                                  and Fees and Related Obligations and (II) Banks to Honor and Process
                                  Check and Electronic Transfer Requests Related Thereto [D.I. 109;
                                  5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        An order has been entered by the Court. No hearing is necessary.

              5.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
                   Cash Management System; (II) Authorizing Use of Prepetition Bank Accounts and
                   Certain Payment Methods; (III) Suspending the Requirements of 11 U.S.C. § 345(b) on
                   an Interim Basis; and (IV) Granting Related Relief [D.I. 4; 4/13/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 34; 4/15/20]

                             b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                  [D.I. 39; 4/16/20]

                             c)   Certificate of No Objection [D.I. 106; 5/11/20]

                             d)   Final Order (I) Authorizing Continued Use of Cash Management System;
                                  (II) Authorizing Use of Prepetition Bank Accounts and Certain Payment
                                  Methods; (III) Suspending the Requirements of 11 U.S.C. § 345(b) on an
                                  Interim Basis; and (IV) Granting Related Relief [D.I. 110; 5/11/20]
                                                           3
26498620.1
                        Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 4 of 11



                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             6.   Debtor’s Motion for Entry of Interim and Final Orders: (I) Authorizing the Debtor to Pay
                  and Honor Certain (A) Prepetition Wages, Benefits, and Other Compensation
                  Obligations, (B) Prepetition Employee Business Expenses, and (C) Workers’
                  Compensation Obligations; (II) Authorizing Banks to Honor and Process Checks and
                  Transfers Related to Such Obligations; and (III) Granting Related Relief [D.I. 6; 4/13/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 35; 4/15/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 39; 4/16/20]

                            c)   Certificate of No Objection [D.I. 107; 5/11/20]

                            d)   Final Order (I) Authorizing the Debtor to Pay and Honor Certain (A)
                                 Prepetition Wages, Benefits, and Other Compensation Obligations, (B)
                                 Prepetition Employee Business Expenses, and (C) Workers’
                                 Compensation Obligations; (II) Authorizing Banks to Honor and Process
                                 Checks and Transfers Related to Such Obligations; and (III) Granting
                                 Related Relief [D.I. 111; 5/11/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             7.   Debtor’s First Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                  Certain Executory Contracts Effective as of the Petition Date [D.I. 12; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 95; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 116; 5/11/20]

                                                          4
26498620.1
                        Case 20-10940-LSS        Doc 127       Filed 05/12/20     Page 5 of 11


                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             8.   Debtor’s Second Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                  Certain Executory Contracts Effective as of the Petition Date [D.I. 13; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 96; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 117; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             9.   Debtor’s Third Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                  Certain Executory Contracts Effective as of the Petition Date [D.I. 14; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 97; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 118; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             10. Debtor’s Fourth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                 Certain Executory Contracts Effective as of the Petition Date [D.I. 15; 4/13/20]


                                                          5
26498620.1
                        Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 6 of 11


                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 98; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 119; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             11. Debtor’s Fifth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                 Certain Executory Contracts Effective as of the Petition Date [D.I. 16; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 99; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 120; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             12. Debtor’s Sixth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                 Certain Executory Contracts Effective as of the Petition Date [D.I. 17; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 100; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 121; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]
                                                         6
26498620.1
                        Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 7 of 11



                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             13. Debtor’s Seventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
                 Reject Certain Executory Contracts Effective as of the Petition Date [D.I. 18; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 101; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 122; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             14. Debtor’s Eighth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                 Certain Executory Contracts Effective as of the Petition Date [D.I. 19; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 102; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 123; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             15. Debtor’s Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
                 Reject Certain Executory Contracts Effective as of the Petition Date [D.I. 22; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]
                                                        7
26498620.1
                        Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 8 of 11



                            b)   Certificate of No Objection [D.I. 103; 5/11/20]

                            c)   Order Authorizing the Debtor to Reject Certain Executory Contracts
                                 Effective as of the Petition Date [D.I. 124; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        An order has been entered by the Court. No hearing is necessary.

             16. Application for an Order Authorizing the Retention and Employment of Young Conaway
                 Stargatt & Taylor, LLP as Counsel for the Debtor, Effective as of the Petition Date [D.I.
                 60; 4/22/20]

                  Related Pleadings:

                            a)   Certification of Counsel [D.I. 91; 5/11/20]

                            b)   Order Authorizing the Retention and Employment of Young Conaway
                                 Stargatt & Taylor, LLP as Counsel for the Debtor, Effective as of the
                                 Petition Date [D.I. 112; 5/11/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:

                            c)   Informal Response from the Office of the United States Trustee

                  Status:        An order has been entered by the Court. No hearing is necessary.

             17. Application for Entry of an Order Approving the Employment and Retention of Donlin,
                 Recano & Company, Inc. as Administrative Advisor for the Debtor, Effective as of the
                 Petition Date [D.I. 61; 4/22/20]

                  Related Pleadings:

                            a)   Certification of Counsel [D.I. 92; 5/11/20]

                            b)   Order Approving the Employment and Retention of Donlin, Recano &
                                 Company, Inc. as Administrative Advisor for the Debtor, Effective as of
                                 the Petition Date [D.I. 113; 5/11/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                                                          8
26498620.1
                         Case 20-10940-LSS        Doc 127       Filed 05/12/20      Page 9 of 11


                   Objections/Informal Responses:

                             c)   Informal Response from the Office of the United States Trustee

                   Status:        An order has been entered by the Court. No hearing is necessary.

              18. Debtor’s Motion for an Order Establishing Procedures for Interim Compensation and
                  Reimbursement of Expenses for Retained Professionals [D.I. 62; 4/22/20]

                   Related Pleadings:

                             a)   Certificate of No Objection [D.I. 104; 5/11/20]

                             b)   Order Establishing Procedures for Interim Compensation and
                                  Reimbursement of Expenses for Retained Professionals [D.I. 114;
                                  5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        An order has been entered by the Court. No hearing is necessary.

             MATTERS GOING FORWARD

              19. Debtor’s Ninth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                  Certain Executory Contracts Effective as of the Petition Date [D.I. 20; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Notice of Partial Withdrawal [D.I. 93; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for Mark and
                                                 Matthew Kwok, Ming Event Services to May 6, 2020 at
                                                 4:00 p.m. (ET), and for the Committee to May 8, 2020 at
                                                 1:00 p.m. (ET)]

                   Objections/Informal Responses:

                             c)   Response and Objection of YinzCam, Inc. [D.I. 70; 4/27/20]

                             d)   Informal Response from the Committee

                             e)   Informal Response from Mark and Matthew Kwok, Ming Event Services

                   Status:        This matter is adjourned to May 27, 2020 at 11:00 a.m. (ET).
                                                         9
26498620.1
                       Case 20-10940-LSS        Doc 127      Filed 05/12/20     Page 10 of 11



             20. Debtor’s Tenth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                 Certain Executory Contracts Effective as of the Petition Date [D.I. 21; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                  Objection Deadline:          April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                               Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:

                            b)   Informal Response from the Committee

                  Status:        This matter is adjourned to May 27, 2020 at 11:00 a.m. (ET).

             21. Debtor’s Twelfth Omnibus Motion for Entry of an Order Authorizing the Debtor to
                 Reject Certain Unexpired Leases and Executory Contracts Effective as of the Petition
                 Date [D.I. 23; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                  Objection Deadline:          April 27, 2020 at 4:00 p.m. (ET) [Extended for Rangers
                                               Baseball LLC to May 6, 2020 at 4:00 p.m. (ET), for the
                                               Committee to May 8, 2020 at 1:00 p.m. (ET), and for New
                                               Meadowlands Stadium Company, LLC to May 11, 2020 at
                                               11:00 a.m. (ET)]

                  Objections/Informal Responses:

                            b)   Informal Response from Rangers Baseball LLC

                            c)   Informal Response from New Meadowlands Stadium Company, LLC

                            d)   Informal Response from the Committee

                  Status:        This matter is adjourned to May 27, 2020 at 11:00 a.m. (ET).

             22. Debtor’s Motion for an Order Establishing Procedures for Sales of Certain Miscellaneous
                 Assets Outside the Ordinary Course of Business Free and Clear of All Liens, Claims,
                 Interests and Encumbrances Pursuant to Section 363 of the Bankruptcy Code [D.I. 63;
                 4/22/20]

                  Related Pleadings:           None.


                                                        10
26498620.1
                           Case 20-10940-LSS       Doc 127         Filed 05/12/20   Page 11 of 11


                      Objection Deadline:         May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                  Committee to May 8, 2020 at 1:00 p.m. (ET)]

                      Objections/Informal Responses:

                                a)   Informal Response from Hancock REIT 1850M LLC

                                b)   Informal Response from the Committee

                      Status:        The response listed as item (a) has been resolved. This matter is
                                     adjourned to May 27, 2020 at 11:00 a.m. (ET). However, the Debtor
                                     anticipates submitting a revised proposed form of order under
                                     certification of counsel prior to the hearing.

             Dated:     May 12, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                        Wilmington, Delaware
                                                       /s/ Shane M. Reil
                                                       Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                       Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                       Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                       Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                                       Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                       Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                       1000 N. King Street
                                                       Rodney Square
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253

                                                       Counsel to the Debtor and Debtor in Possession




                                                              11
26498620.1
